DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (lDS) submitted on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97 and has/have been considered by the Examiner.
Priority
The following claimed benefit is acknowledged: The instant application, filed on 01/16/2020, claims foreign priority to parent Application No. EP19152055.0, filed on 01/16/2019.
Specification
The abstract exceeds 150 words. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. See MPEP § 608.01(b)C.
Appropriate correction is requested.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding Claims 1 and 11, the examiner interprets “a predetermined cut-off frequency” and “a blocking frequency” to be the same frequency as defined in Para. 14 of the Specification. For clarity of record, consistency of terminology is requested, and may be remedied by amending “a blocking frequency” to “the cut-off frequency”. 
Regarding Claim 5, for clarity of record and consistency of terminology, “blocking frequencies” should perhaps read “cut-off frequencies”.
Regarding Claim 9, “low pas filter” should perhaps read “low pass filter”.
Regarding Claim 10, for consistency of terminology “the determined short pulses” should perhaps read “the determined short or strongly localized pulses”.
All other claims are objected due to claim dependency.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1, 3, 9, and 11, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation appears to describe example or preference and may lead to confusion ofver the intended scope of a claim  See MPEP § 2173.05(d). Claims 2-10 are rejected due to claim dependency to Claim 1. Claims 11, 15, and 16 are rejected due to incorporating performing a method according to Claim 1. Claims 12-14 are rejected due to claim dependency to Claim 11.
In regards to Claims 2, 6, 8, 9, 10, 12, and 14, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 3, it is unclear how “no optical measuring pulses are transmitted…wherein optical measuring pulses are transmitted” as the method steps are in conflict. That is, the first half of the claim limitation “no optical measuring pulses are transmitted by the at least one transmitter (12) and/or that no first distribution (23) of times-of-flight of light is determined and/or that no first distribution (23) of times-of-flight of light is stored in the first memory area (25) during the reduction step and/or the storing of the second distribution (29) of times-of-flight of light in the second memory area (26), and/or that the second distribution (29) of times-of-flight of light is read out from the second memory area (26)” conflicts the second half of the claim limitation “wherein optical measuring pulses are transmitted by the at least one transmitter (12) during the read-out of the second memory area (26), and/or an, in particular further, first distribution (23) of times-of-flight of light of detected photons is determined, and/or an, in particular further, first distribution (23) of times-of-flight of light is stored in the first memory area (25) of the memory unit (24), wherein the, in particular further, first distribution (23) of times-of-flight of light is assigned to time intervals of the first plurality of time intervals”. Furthermore, Claim 3 is indefinite for failing to conform with current U.S. practice. The claim appears to be a literal translation into English from a foreign document and is replete with grammatical errors.
In regards to Claim 9, it is unclear whether "determination of the values” is referring to the “support values”, “central values”, “values of the second distribution”, or a combination thereof.
In regards to Claim 11, the indefinite claim language stems from the limitation “carrying out a method according to one of the afore-mentioned claims”. Claim 11 is unclear when performing out the method of Claim 9: “values of the second distribution of the times-of-flight of light are determined”. The method of Claim 9 states a function (determine values of the second distribution) without providing any indication about how the function is performed in Claim 11. The recited function does not follow from the structure recited in Claim 11, so it is unclear whether the method requires some other structure or is simply a result of operating the data processing unit in a certain manner. The examiner suggests amending the claim to specify how the values are determined, provided such an amendment is supported by the specification. Additionally, Claim 11 is unclear when carrying out the method of Claim 10: “short or strongly localized pulses, preferably maxima, are determined”. The method of Claim 10 states a function (determine localized pulses) without providing any indication about how the function is performed in Claim 11. The recited function does not follow from the structure recited in Claim 11, so it is unclear whether the method requires some other structure or is simply a result of operating the data processing unit in a certain manner. The examiner suggests amending the claim to specify how the pulses are determined, provided such an amendment is supported by the specification. Claims 13 and 14 are rejected due to claim dependency to Claim 11. Claim 16 is rejected due to incorporating a device according to Claim 11.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 15 and 16 are toward “a computer-readable memory medium”. The broadest reasonable interpretation of “a computer-readable memory medium” covers transitory propagating signals, which are non-statutory. The disclosure in [Para 107] regarding computer-readable memory medium does not make it clear that transitory signals are completely excluded from the interpretation of "computer usable storage medium". Therefore, a broadest reasonable interpretation of Claims 15 and 16  covers a transitory signal. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. To overcome this rejection, applicant should insert — non-transitory — before “computer-readable memory medium”. Such an amendment is not considered new matter. See the “Subject Matter Eligibility of Computer Readable Media” memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application. A statement of reasons for the indication of allowable subject matter based on the closest prior art found at this time are as follows.

Regarding Claim 1, Kienzler et al. (US 2017/0184709 A1, hereinafter “Kienzler”) teaches a method for optical distance measurement ([0030]), in particular by means of time-correlated single photon counting ([0032] SPAD-based receiver), wherein several optical measuring pulses ([0031] “individual light pulses”) are transmitted by at least one transmitter ([0031] light transmitter 20), wherein the optical measuring pulses are reflected on an object, wherein photons of the reflected optical measuring pulses are detected by at least one receiver ([0032] light receiver 26), wherein a first distribution of times-of-flight of light of the detected photons is determined ([0045-0046] “a larger number of initial individual times of flight may also be required”), wherein the first distribution of the times-of-flight of light is stored in a first memory area of a memory unit ([0046] buffer memory 34), […1] in a reduction step ([0046] filter 36), so that a second distribution of times-of-flight of light is generated ([0047] accumulator 40), […2]. 
However, Kienzler fails to teach or suggest: 
[…1] wherein the first distribution of times-of-flight of light is assigned to time intervals of a first plurality of time intervals, wherein frequency portions of the first distribution of times-of-flight of light above a predetermined cut-off frequency are reduced or suppressed by means of a low pass filter
[…2] wherein the second distribution of times-of-flight of light is assigned to time intervals of a second plurality of time intervals, and that a blocking frequency of the low pass filter is selected to be smaller than or equal to half of the reciprocal value of a smallest interval width of the second plurality of time intervals
Regarding Claim 11, Kienzler teaches a device for optical distance measurement ([0030]), in particular by means of time-correlated single photon counting ([0032] SPAD-based receiver), formed for carrying out a method according to one of the afore-mentioned claims, comprising at least one optical transmitter ([0031] light transmitter 20) and at least one optical receiver ([0032] light receiver 26), a data processing unit (Fig. 3) and a memory device comprising at least two memory areas (buffer memory 34, accumulator 40), wherein the data processing unit is formed to determine a first distribution of times-of-flight of light of detected photons ([0045-0046] “a larger number of initial individual times of flight may also be required”) and to store the first distribution of the times-of-flight of light in a first memory area of the memory unit ([0046] buffer memory 34), […1], wherein the data processing unit has a low pass filter and/or wherein a low pass filter is implemented in the data processing unit ([0046] filter 36), […2], so that a second distribution of times-of-flight of light is generated ([0047] accumulator 40), […3]. 
However, Kienzler fails to teach or suggest: 
[…1] wherein the data processing unit is formed to assign the first distribution of times-of-flight of light to time intervals of a first plurality of time intervals
[…2] wherein the data processing unit is formed to reduce or to suppress frequency portions of the first distribution of the times-of-flight of light above a predetermined cut-off frequency by means of the low pass filter in a reduction step
[…3] the data processing unit is formed to assign the second distribution of times-of-flight of light to time intervals of a second plurality of time intervals, and that a blocking frequency of the low pass filter is smaller than or equal to half of the reciprocal value of a smallest interval width of the second plurality of time intervals.

Regarding Claim 1, Steigemann et al. (US 2020/0174120 A1, hereinafter “Steigemann”) teaches a method for optical distance measurement, in particular by means of time-correlated single photon counting (Fig. 8, SPAD array 224), wherein several optical measuring pulses are transmitted by at least one transmitter (Fig. 8, illuminator 238), wherein the optical measuring pulses are reflected on an object, wherein photons of the reflected optical measuring pulses are detected by at least one receiver (Fig. 8, SPAD array 224), wherein a first distribution of times-of-flight of light of the detected photons is determined ([0080] & Fig. 8, histogram hardware 218), wherein the first distribution of the times-of-flight of light is stored in a first memory area of a memory unit ([0091] “histogram hardware 218 for both construction and storage”), wherein the first distribution of times-of-flight of light is assigned to time intervals of a first plurality of time intervals (Inherent to a histogram), […1] in a reduction step ([0090] & digital signal processor 216), so that a second distribution of times-of-flight of light is generated ([0090] “writing detected signals to RAM 214”), […2]. 
However, Steigemann fails to teach or suggest: 
[…1] wherein frequency portions of the first distribution of times-of-flight of light above a predetermined cut-off frequency are reduced or suppressed by means of a low pass filter
[…2] wherein the second distribution of times-of-flight of light is assigned to time intervals of a second plurality of time intervals, and that a blocking frequency of the low pass filter is selected to be smaller than or equal to half of the reciprocal value of a smallest interval width of the second plurality of time intervals
Regarding Claim 11, Steigemann teaches a device for optical distance measurement, in particular by means of time-correlated single photon counting (Fig. 8, SPAD array 224), formed for carrying out a method according to one of the afore-mentioned claims, comprising at least one optical transmitter (Fig. 8, illuminator 238) and at least one optical receiver (Fig. 8, SPAD array 224), a data processing unit (Fig. 8) and a memory device comprising at least two memory areas (RAM 214 & [0091] “histogram hardware 218 for both construction and storage”), wherein the data processing unit is formed to determine a first distribution of times-of-flight of light of detected photons ([0080] & Fig. 8, histogram hardware 218) and to store the first distribution of the times-of-flight of light in a first memory area of the memory unit ([0091] “histogram hardware 218 for both construction and storage”), wherein the data processing unit is formed to assign the first distribution of times-of-flight of light to time intervals of a first plurality of time intervals (Inherent to histograms), wherein the data processing unit has a low pass filter and/or wherein a low pass filter is implemented in the data processing unit ([0090] “Processing by the digital signal processor 216 may extend beyond signal detection including but not limited to: subsequent point-cloud filtering”), […1], so that a second distribution of times-of-flight of light is generated ([0090] “writing detected signals to RAM 214”), […2]. 
However, Steigemann fails to teach or suggest: 
[…1] wherein the data processing unit is formed to reduce or to suppress frequency portions of the first distribution of the times-of-flight of light above a predetermined cut-off frequency by means of the low pass filter in a reduction step
[…2] the data processing unit is formed to assign the second distribution of times-of-flight of light to time intervals of a second plurality of time intervals, and that a blocking frequency of the low pass filter is smaller than or equal to half of the reciprocal value of a smallest interval width of the second plurality of time intervals.

It is noted that while the prior art references of record teach or suggest various aspects of the invention, none, neither alone or in combination, teach or suggest all the claimed limitation as specifically recited in the claims. Therefore, the allowable subject matter found in the claims that has not be found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claim. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claim.

Conclusion
 Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Stutz et al. (U.S. Pre-Grant Patent Publication No. 2014/0333918) which discloses a lowpass or bandpass filter for filtering electrical analog waveform signals, however fails to teach filtering a post-digitized waveform in the frequency domain using a blocking frequency that is smaller than or equal to half of the reciprocal value of the bin width of a post-filtered second histogram.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./Examiner, Art Unit 3645     
                                                                                                                                                                                                   /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645